In re Beeson, David B., Sr. d/b/a; Capitol City House Movers; Scottsdale Insurance *1106Co.; — Defendant(s); applying for supervisory and/or remedial -writs; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “A”, No. 373,389; Nineteenth Judicial District Court, Div. “D”, No. 373,972; to the Court of Appeal, First Circuit, No. CW94 0956.
Stay Denied. Writ Granted. The stay of trial is denied. However, the district court’s ruling of May 3,1994, prohibiting defendants from calling Rick Brooks as an expert witness is set aside. No prejudice to the other parties by adding this witness several months prior to trial was demonstrated. Defendants should make the witness available for deposition prior to trial. If this cannot be accomplished, plaintiffs are entitled to a continuance if requested.
DENNIS, J., not on panel.
WATSON and KIMBALL, JJ., would deny.